 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    HECTOR CLARENCE ANDERSON,                          Case No. 1:19-cv-00255-JLT (PC)

12                      Plaintiff,                       ORDER TO SUBMIT APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
13           v.                                          OR PAY FILING FEE WITHIN FORTY-
                                                         FIVE DAYS
14    KERNAN, et al.,
15                      Defendants.
16

17          Plaintiff has not paid the $400.00 filing fee or filed an application to proceed in forma

18   pauperis pursuant to 28 U.S.C. ' 1915. Accordingly, the Court ORDERS:

19          1.     Within 45 days from the date of this order, plaintiff SHALL submit the attached

20   application to proceed in forma pauperis, completed and signed or pay the $400.00 filing fee for

21   this action. No requests for extension will be granted without a showing of good cause.

22   Failure to comply with this order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25      Dated:     March 7, 2019                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
